Order entered July 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00479-CV

                      SHARLET O. MITCHELL, ET AL., Appellants

                                               V.

      NUGGEHALI NEIL SATYU, MD, ZAHOUR AHMED, MD, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03855-D

                                           ORDER
       We GRANT appellants’ July 7, 2014 unopposed motion for extension to file brief and

ORDER the brief be filed no later than July 28, 2014. Because this is an accelerated appeal, no

further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE